Citation Nr: 1102228	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  05-37 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to additional compensation for a dependent 
spouse.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for hepatitis C as a result of treatment at a 
Department of Veterans Affairs medical facility in February 1980.

(This issue of whether an overpayment of disability compensation 
benefits, in the calculated amount of $1,864.80, was properly 
created, is the subject of a separate Board decision.)




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to July 1976.  He 
also had a period of initial active duty for training in 1973 
that has not been verified, with additional service in the 
Missouri Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision and a September 2006 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2010.  A transcript 
of the hearing is included in the claims folder.

The Veteran was issued statements of the case (SOCs) for the 
issues on appeal in September 2005, and December 2008, 
respectively.  He submitted additional relevant evidence after 
those dates that was not reviewed by the agency of original 
jurisdiction (AOJ), to include issuance of a supplemental 
statement of the case (SSOC).  The Veteran submitted a waiver of 
consideration of the evidence by the AOJ in the first instance at 
his Travel Board hearing in September 2010.

The Veteran's claim was initially developed as a claim for 
entitlement to service connection for PTSD.  However, the Veteran 
has received several Axis I psychiatric diagnoses in the 
development of his claim.  In light of the holding of United 
States Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized 
the psychiatric issue on appeal as one for service connection for 
an acquired psychiatric disorder, to include PTSD.

The Veteran is seeking service connection for hepatitis C.  In 
his initial claim of November 2003 the Veteran stated that he had 
surgery on his left knee at a VA hospital.  He also stated that 
he received a blood transfusion while in the hospital and this 
was the cause of his hepatitis C.

The RO has developed the Veteran's claim for service connection 
for hepatitis C.  However, no action has been taken on the 
possible entitlement to benefits under 38 U.S.C.A. § 1151.  As 
this is an alternate theory for entitlement to benefits based on 
the Veteran's having hepatitis C, the issue is inextricably 
intertwined with the theory of service connection for hepatitis 
C.  Moreover, it was raised at the same time as the original 
claim.  Accordingly, the issue is referred back to the RO for 
adjudication.  

The Veteran submitted an informal claim for entitlement to 
service connection for bilateral hip and right knee disabilities 
as secondary to his now service-connected left knee disabilities 
in March 2006.  The RO acknowledged the claim by sending the 
Veteran a notice letter on how to substantiate his claim in May 
2006.  He responded to the letter that same month.

A review of the claims folder does not reveal any adjudication of 
the Veteran's claim for service connection for both hips and 
right knee.  Accordingly, the three issues are also referred to 
the RO for such further development as may be necessary.

In addition, the Veteran was granted service connection for two 
left knee disabilities in September 2005.  His combined 
disability rating was 30 percent with an effective date of 
November 18, 2003.

During the course of the current appeal, evidence was developed 
that showed the Veteran had been incarcerated for more than 60 
days in 2005.  The RO took action to reduce the Veteran's 
compensation for the period of incarceration after the 61st day 
in May 2007.  See 38 C.F.R. § 3.665 (2010).

The Veteran disagreed with this action in July 2007.  He was 
issued a SOC in regard to this issue in February 2009.  There is 
no indication in the claims folder that the Veteran perfected an 
appeal of this issue.  Accordingly, it is not before the Board 
for appellate review.  

The issue involving the Veteran's incarceration also resulted in 
an overpayment being created because he received more 
compensation than allowed for by law.  The Veteran disagreed with 
the validity of the debt.  As noted above, that issue is the 
subject of a separate Board decision.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, and hepatitis C, and 
entitlement to benefits under 38 U.S.C.A. § 1151 for hepatitis C 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran and K.B. were married in Nevada in January 2003.

2.  The Veteran's spouse, K.B., was legally married to another 
individual at the time of her marriage to the Veteran in January 
2003.  She was married to A.B. in March 1974 and not divorced at 
the time of her marriage to the Veteran.

3.  The Veteran presented evidence of K.B.'s divorce from A.B., 
effective in January 2004.

4.  The Veteran's marriage to K.B. was not valid.

5.  The Veteran submitted evidence of his divorce from K.B., 
effective as of August [redacted], 2007.

6.  There is no competent evidence of record to show a valid 
marriage between the Veteran and K.B. during the pendency of his 
claim.


CONCLUSION OF LAW

The criteria for entitlement to additional benefits for K.B. as a 
dependent spouse have not been met.  38 U.S.C.A. §§ 101(31), 5124 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.204, 3.205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran submitted his initial claim for VA disability 
compensation in February 1980.  At that time he reported his 
marriage to R.M. (initials for maiden name).  He said the 
marriage was by a clergyman or authorized official and occurred 
in Oklahoma in September 1979.  He reported this as his first 
marriage and her third.  He also indicated they were separated.  

The Veteran submitted another claim for VA benefits in April 
1992.  He used a VA Form 21-526, Veteran's Application for 
Compensation or Pension, for his claim.  He again reported his 
marriage to R.M. as of September 1979 and that it was performed 
by a clergyman or public official.  He also reported that they 
were still separated.  

The Veteran submitted a second VA Form 21-526 in May 1992.  In 
regard to his marital information he reported being separated 
from R.M. in April 1991.  However, in block 20A of the form, the 
Veteran reported that he and R.M. were married in November 1986 
in California whereas previously he reported their marriage in 
Oklahoma in 1979.  

A VA discharge summary for a period from April to May 1992 noted 
that the Veteran reported being married for 14 years and that he 
had married the same woman twice.  

The Veteran submitted a claim for VA benefits, using a VA Form 
21-526, in December 2000.  At this time, he reported that he was 
divorced.  He again reported that he had been married by a 
clergyman or authorized public official.  He listed his two 
marriages to R.M. as occurring in 1979 and 1987, respectively.  
He reported he was divorced in Missouri in 1992.

A VA examination report of August 2001 said the Veteran reported 
that he lived with his wife of four months, but had initially 
said it was his girlfriend.  

The Veteran submitted a claim for nonservice-connected disability 
pension benefits in December 2004.  He used a VA Form 21-526 to 
present his information.  The Veteran did not complete the 
section related to reporting of his marital status.  

The Veteran was granted service connection for 
osteochondrocalcinosis of the left knee with instability, and 
arthritis of the left knee in September 2005.  He was given a 20 
percent rating for his instability and a 10 percent rating for 
his arthritis.  The effective date for the grant of service 
connection and disability ratings was established as of November 
18, 2003.  His combined 30 percent rating made him eligible for 
additional compensation for a spouse and/or other dependents.  
The letter providing notice of the rating action also informed 
the Veteran that he had not provided information on his 
dependents.  He was given a VA Form 21-686c, Declaration of 
Status of Dependents, and instructed to complete all sections 
that applied to him.

The Veteran submitted a completed VA Form 686c that was received 
at the RO on January 30, 2006.  He said the form had been 
submitted in December 2005, along with a copy of his marriage 
license.  However, there is no evidence of an earlier submission 
in the claims folder, and no copy of a marriage license was 
included with the January 2006 submission.  The Veteran reported 
that he and K.B. (maiden name initials) were married in Nevada in 
January 2002.  He provided no information regarding his marriage 
to R.M. and no history of any prior marriages for K.B.

The Veteran submitted a second VA Form 686c in September 2006.  
He again reported his marriage to K.B. in Nevada as of January 
2002.  He provided no information regarding any prior marriage 
for K.B.; in fact he said she had been married only once.  In 
regard to his marriage to R.M. the Veteran said his prior 
"relationship" with her was common law.  He said they were 
never legally married and he had lived with K.B. continuously 
since they were married in January 2002.

The RO responded to the Veteran's submission in September 2006.  
He was advised that he had previously reported a legal marriage 
to R.M. and that VA records showed him with two prior marriages.  
He was instructed to provide complete identifying information on 
his prior marriage partners, how the prior marriages terminated, 
the date the marriages were terminated, and the place(s).  He was 
also advised that he could send a copy of the divorce decree 
showing the prior marriages as terminated.  The Veteran was 
further informed that he needed to submit information regarding 
any prior marriages and divorces of his spouse.  

The Veteran responded in December 2006.  He submitted a VA Form 
21-686c.  He now reported his date of marriage to K.B. as January 
2003, versus 2002.  He again listed her as being married only 
once.  The Veteran repeated his assertion that he and R.M. had a 
common law marriage and were never legally married.  He provided 
a copy of an abstract of marriage from Clark County, Nevada, that 
showed his marriage to K.B. as of January 2003.

The RO formally denied the Veteran's claim to add his spouse to 
his award in May 2007.  The RO informed the Veteran that his 
prior applications had shown that he was married twice to R.M. 
and by a clergyman or authorized public official.  He was further 
informed that his statements that he was never legally married to 
R.M. and that theirs was a common law marriage was in conflict 
with his officially reported information.  He was advised to send 
the information requested in the RO's letter of September 2006.

The Veteran submitted his notice of disagreement (NOD) in May 
2007.  He said that he was a married Veteran and that he was not 
being compensated as such back to 2003.  He said he was appealing 
the decision to not add his spouse.  

The Veteran submitted evidence regarding his marriages and 
divorces and K.B.'s marriage and divorce in September 2007.  In 
regard to his marriage to R.M., the Veteran submitted a copy of 
the certificate of registration of his marriage that showed they 
were married in California in November 1987.  The marriage was 
performed by a clergyman.  The Veteran did not provide any 
evidence relating to his "first" marriage to R.M. or any 
divorce relating to the first marriage.  The Veteran did provide 
a copy of his divorce from R.M. that was effective in April 1992.  
The decree was issued in Missouri.  

In regard to K.B., the Veteran provided a copy of the marriage 
license for her marriage to A.B. in March 1974.  A copy of a 
Notice of Entry of Judgment from Los Angeles [California] 
Superior Court certified K.B.'s divorce from A.B. as effective in 
January 2004.  The notice contains a warning that states 
"Neither party may remarry until the effective date of the 
termination of marital status as shown in this box."  

The Veteran submitted another copy of his abstract of marriage in 
Nevada that showed his marriage to K.B. in January 2003, 
approximately one year prior to her divorce from A.B.  In 
addition, the Veteran submitted a copy of a Judgment from the Los 
Angeles Superior Court that declared the dissolution of his 
marriage with K.B., effective in August 2007.

The RO notified the Veteran that his claim to add K.B. as his 
spouse remained denied in May 2008.  The RO informed the Veteran 
that he married K.B. approximately one year prior to when her 
divorce from A.B. was issued.  

The Veteran submitted a statement that was accepted as his 
substantive appeal in January 2009.  In short, the Veteran 
asserted that his wife and A.B. had lived apart for some time and 
that A.B. had taken another wife.  He referenced A.B. obtaining 
an identification card that listed his new wife's name on it.  He 
also said that A.B's mother called K.B. in 1991 and told her that 
A.B. had fathered a child with the woman that became his new 
wife.  The Veteran said he understood the RO's letter regarding 
dates but that he and his wife had a legal union and that they 
loved each other.  

The Veteran's case was originally certified on appeal to the 
Board in November 2009.  He submitted several lay statements in 
support of his appeal directly to the Board that were received in 
February 2010.  In a handwritten statement he addressed several 
issues, to include his marriage.  The Veteran acknowledged VA's 
request of him to provide documentation of his marriages and 
divorce as well as that of his claimed spouse, K.B.  He said that 
he had provided all requested documentation in 2007.  The Veteran 
explained that K.B.'s attorney informed her that she would be 
divorced six months after she filed for divorce in April 2002.  
He said that neither he nor K.B. were aware that their marriage 
from 2003 was not valid.  The Veteran added that he and K.B. had 
been remarried in October 2009.  Despite the Veteran's 
acknowledgement of what was required to document his prior 
marital status, he did not provide any documentary proof of this 
remarriage.  

The Veteran provided a copy of the contract between K.B. and a 
firm that would assist her to complete a form for her divorce 
dated in April 2002.  The contract specifically notes that the 
firm does not constitute legal representation as the employees 
are not attorneys.  The contract was to assist K.B. in completing 
her paperwork for her divorce.  There was no timeline listed as 
to when any completed documents/forms would be submitted.  The 
contract showed that $300 of a total owed of $350 had been paid.  
The Veteran submitted a receipt to show payment of the remaining 
$50 the next day.  Finally, the Veteran included a copy of a 
Court Service Request that was submitted by Ronsin Attorney 
Services.  It appears this document was the receipt for the 
filing of K.B.'s request for a divorce and was stamped as 
received at the Los Angeles Superior Court on January 24, 2003.  
A hearing in the case was set for January 27, 2003.  

The Veteran testified at a Travel Board hearing in September 
2010.  In regard to his marriage to K.B. he maintained that 
"someone" had misread the dates on the marriage certificate and 
divorce.  He said they waited six months after the divorce was 
final to get married.  He believed they were legally married and 
someone had made a mistake.  The Veteran did not testify 
regarding his August 2007 divorce from K.B. or his alleged 
remarriage in October 2009.

II.  Analysis

An additional amount of compensation may be payable for a spouse 
and child where a veteran is entitled to compensation based on 
disability evaluated as 30 percent or more disabling.  38 
U.S.C.A. § 1115 (West 2002 & West Supp. 2010); 38 C.F.R. 
§ 3.4(b)(2) (2010).

A spouse of a veteran is a person whose marriage to the Veteran 
is valid according to the law of the place where the parties 
resided at the time of the marriage or the law of the place where 
the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 101(31) (West 2002); 38 C.F.R. § 3.1(j), 3.50 
(2010).

VA will accept the written statement of a claimant as proof of 
marriage or birth of a child for purposes of determining 
entitlement to benefits as long as the statement contains the 
month, year, and place of the event, the full name and 
relationship of the other person to the claimant, and the 
dependent's social security number.  38 U.S.C.A. § 5124 (West 
2002); 38 C.F.R. § 3.204(a)(1) (2010).  Other evidence is 
required under certain circumstances, such as where the 
claimant's statement on its face raises a question of its 
validity or the claimant's statement conflicts with other 
evidence of record.  See 38 C.F.R. § 3.204(a)(2) (2010).

Marriage is established by one of the following types of 
evidence:  1) Copy or abstract of the public record of marriage, 
or a copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, and 
the number of prior marriages if shown on the official record; 2) 
Official report from service department as to marriage which 
occurred while the Veteran was in service; 3) The affidavit of 
the clergyman or magistrate who officiated; 4) The original 
certificate of marriage, if VA is satisfied that it is genuine 
and free from alteration; 5) The affidavits or certified 
statements of two or more eyewitnesses to the ceremony; 6) In 
jurisdictions where marriages other than by ceremony are 
recognized the affidavits or certified statements of one or both 
of the parties to the marriage, if living, setting forth all of 
the facts and circumstances concerning the alleged marriage, such 
as the agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of the 
relationship.  This evidence should be supplemented by affidavits 
or certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the communities in which they 
lived; or, 7) Any other secondary evidence which reasonably 
supports a belief by the adjudicating activity that a valid 
marriage actually occurred.  38 C.F.R. § 3.205(a) (2010). 

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) together 
with the claimant's certified statement concerning the date, 
place and circumstances of dissolution of any prior marriage may 
be accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, would 
warrant acceptance of the marriage as valid.  Where necessary to 
a determination because of conflicting information or protest by 
a party having an interest therein, proof of termination of a 
prior marriage will be shown by proof of death, or a certified 
copy or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decree.  38 
C.F.R. § 3.205(b) (2010).

The validity of a divorce decree that is regular on its face will 
be questioned by VA when such validity is put in issue by a party 
or person whose interest in a claim before VA would be affected 
thereby.  See 38 C.F.R. § 3.206 (2010).  The validity of a 
divorce is not at issue in this case and the Veteran has not 
raised this point in his submissions or testimony.  

The facts in this case are unequivocal as shown by the dates on 
the respective documents relating to the various marriages and 
divorces at issue.  The Veteran divorced R.M. in August 1992 and 
there is no evidence of record to show him as married to anyone 
as of January 2003 until he married K.B. at that time.  The 
Veteran has submitted evidence of K.B.'s marriage to A.B. in 
March 1974.  He has also submitted evidence of K.B.'s divorce 
from A.B. that was effective in January 2004.  

The Veteran has alleged that there is a misreading of the 
documents in this case.  The Board finds that contention to be 
without merit.  The above documents and their effective dates are 
official documents submitted by the Veteran.  Further, although 
he thought K.B.'s divorce would be final six months after her 
contract for assistance in completing her forms for divorce was 
signed in April 2002, he has submitted evidence that clearly 
documents he knew otherwise.  He submitted a copy of the 
submission of the petition for K.B.'s divorce that was not even 
received at the Los Angeles Superior Court until a date in 
January 2003.  The date on the submission form was after his 
marriage in Nevada, thus clearly informing the Veteran and K.B. 
that her divorce had not been issued at the time they married.  

In addition, the January 2004 Notice of Entry of Judgment 
contains an explicit warning to the parties that they may not 
marry until the effective date of termination shown on the form.  
Thus the Veteran was aware of the status of K.B.'s divorce and 
the admonition not to marry until the divorce was issued in 
January 2004.

The Board notes that in order to have a valid marriage under the 
laws in Nevada, one of the requirements is that the parties may 
not have a husband or wife that is living.  See Nevada Revised 
Statutes (NRS) 122.020 (2009).  Under California law, marriage is 
dissolved only by one of the following:  (a) The death of one of 
the parties; (b) A judgment of dissolution of marriage; (c) A 
judgment of nullity of marriage.  See Cal. Fam. Code § 310 (West 
2008).  

Further, California law provides that an unmarried male over 18 
and an unmarried female over 18, and not otherwise disqualified, 
are capable of consenting to, and consummating a marriage.  Cal. 
Fam. Code § 301 (West 2008).  Finally, California law also 
provides that a marriage contracted outside the state that would 
be valid by the laws of the jurisdiction in which the marriage 
was contracted is valid in California.  See Cal. Fam. Code § 308 
(West 2008). 

In this case, the Veteran was free to marry.  K.B. was not free 
to marry because she was not divorced from A.B. at the time of 
her marriage to the Veteran in January 2003.  Thus, the marriage 
does not satisfy the requirement of being valid where the parties 
resided at the time of the marriage or when the right to benefits 
accrued- California.  K.B. was still married to A.B. according to 
the laws of California and she was not legally entitled to marry 
the Veteran in Nevada at the time.  Their marriage in Nevada is 
not recognized as valid under either California or Nevada law as 
per the legal provisions cited supra.  

In regard to the Veteran's statement that he had remarried K.B. 
in October 2009, he has provided no evidence of this other than 
his notation in a written statement.  He is well aware of the 
requirement to submit documentation of his marriage and clearly 
understands this requirement in light of the documentary evidence 
he has already submitted.  The Veteran did not address this 
remarriage at his hearing or ask that he be given any time to 
submit evidence of the remarriage.

The Veteran has not provided the information necessary to allow 
for VA to accept his lay statement of his remarriage.  See 
38 C.F.R. §§ 3.204, 3.205.  Moreover, in light of the Veteran's 
continued incorrect statements regarding his common law marriage 
to R.M., and his repeated providing of an incorrect date of his 
marriage to K.B., the Board finds the statement of remarriage, 
standing alone, to not be credible.  

As a final note, California does not recognize common law 
marriages.  Nevada does not recognize common law marriages for 
the period after March 29, 1943.  

In light of the evidence record, the Board can only conclude that 
K.B. was still legally married to A.B. at the time of her 
marriage to the Veteran in Nevada in January 2003.  This defect 
has not been cured.  Accordingly, the marriage is not valid and 
K.B. cannot be recognized as the Veteran's spouse for the 
purposes of payment of additional compensation as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), provides that VA will notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  The VCAA also 
requires VA to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  

The Board has determined that there is no legal entitlement to 
the claimed benefits as a matter of law.  Normally, the notice 
provisions and duty to assist provisions are not applicable to a 
claim where the claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-
2004; see also Livesay v. Principi, 15 Vet. App. 165, 179 (2001); 
Wensch v. Principi, 15 Vet. App. 362 (2001).  However, the Board 
will discuss the notice and assistance provided to the Veteran in 
this case.

The Veteran submitted his request to add his spouse to his award 
with his submission listing his marriage in January 2006.  He was 
informed that his information was incomplete by way of a Report 
of Contact dated in September 2006.  The RO wrote to the Veteran 
with specific requirements as to the evidence required to 
establish the status of his marriages in September 2006.

The Veteran responded with a copy of his Nevada abstract of 
marriage and a VA Form 21-686c in December 2006.  

The RO denied his request to add his spouse because he had failed 
to provide the requested evidence in May 2007.  He was informed 
of the deficiencies of record and what was needed to substantiate 
his claim.  

The Veteran submitted extensive records in support of his claim 
in September 2007.  The records established the Veteran's wedding 
to K.B. as of January 2003; however, the records also established 
K.B.'s divorce from her husband, A.B, as effective in January 
2004, a year after the Veteran's marriage to K.B.

The Veteran's claim was again denied by way of a letter in May 
2008.  The letter explained that his claimed spouse, K.B., was 
still married at the time of her marriage to the Veteran in 
Nevada in January 2003.

The Veteran submitted additional evidence to the Board in regard 
to the processing of K.B.'s divorce in 2010.  However, none of 
the evidence demonstrated that K.B. was divorced, and free to 
marry, at the time of her marriage to the Veteran in January 
2003.

The Veteran testified in regard to what he believed the 
circumstances were in regard to K.B.'s divorce at the time of 
their marriage.

The Veteran has not disputed the contents of the VCAA notice in 
this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset, he 
demonstrated actual knowledge of what was required to establish 
K.B. as his spouse.  He submitted a number of items of evidence 
in support of his claim.  Most of the evidence was submitted in 
direct response to VA correspondence advising him of deficiencies 
in his claim and what was needed to gain the entitlement he 
sought.  There is no evidence of prejudice to the Veteran based 
on any notice deficiency and he has not alleged any prejudice.  
Thus, the Board is satisfied that the duty to notify requirements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All evidence pertaining to 
the Veteran's claim relates to dates of marriages and divorces.  
The Veteran provided all of the required evidence in this case 
from official records sources.  Unfortunately, the evidence 
unequivocally establishes that he did not have a valid marriage 
to K.B. such as to establishment entitlement to additional 
compensation for her as his spouse.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware of 
any such evidence.


ORDER
Entitlement to recognition of K.B. as the Veteran's spouse for 
payment of additional compensation is denied.


REMAND

The Veteran is seeking service connection for PTSD and hepatitis 
C.  As noted in the Introduction, he is also seeking benefits for 
his hepatitis C as a result of VA medical care under 38 U.S.C.A. 
§ 1151.  

The Veteran's complete military service has not been verified.  
It appears from available evidence that he enlisted in the 
Missouri Army National Guard (MARNG) in May 1973.  He appears to 
have served an initial period of active duty for training (IADT) 
from June 1973 to November 1973.  He was then released from 
active duty for training for continued service in the MARNG.  

According to the Veteran, and from limited evidence in the claims 
folder, it appears the Veteran failed to maintain his National 
Guard participation requirements and was called to active duty as 
a result.  Also according to limited evidence in the claims 
folder, the Veteran was court-martialed for two offenses and then 
discharged in July 1976.  There is no DD 214 of record.  

The RO did receive confirmation of the period of active duty, 
from August 18, 1975, to July 7, 1976, from the National 
Personnel Records Center (NPRC) in March 1980.  The NPRC also 
advised that the Veteran received a General Discharge under 
Honorable Conditions.  However, this is the extent of the 
Veteran's personnel records in the claims folder.

The Veteran has given varied statements as to when he was absent 
without leave (AWOL) and when he was punished for this offense.  
He has also made statements that he was court-martialed for 
alleged counterfeiting but was acquitted.  In fact, he has now 
claimed this event as one of his PTSD-related stressors.  A 
social work review in the service treatment records (STRs) makes 
reference to only one court-martial and this was related to a 
period of AWOL and for disrespect for an officer.  There are 
three other separate Article 15 offenses noted but nothing 
associated with counterfeiting or passing counterfeit money.

The Veteran's complete personnel file must be obtained and 
associated with the claims folder.  This would include, but is 
not limited to, his complete National Guard records, his Army 
disciplinary records and records of court-martial, as well as his 
Army official military personnel file.  The receipt of a DA Form 
20 is not acceptable in lieu of the above named records unless 
all other records have been documented as destroyed or certified 
as not being able to be located.  

The Veteran is alleging that he suffers from PTSD as result of at 
least two stressors that occurred during his military service.  
The first stressor was during basic training, or his period of 
IADT at Fort Jackson, South Carolina.  The Veteran has given 
varying descriptions of the extent of this stressor but, in 
essence, he claims that he witnessed a drill sergeant being shot 
and killed at the firing range.  He has also stated that he saw 
other drill sergeants wounded at that time same time.  He 
described this stressor several times.  The most recent was in a 
submission received in July 2010.  The Veteran completed a 
stressor questionnaire where he provided details of the event and 
information on his unit of assignment at the time.  This event 
should either be able to be confirmed by military records from 
the Army or shown to be false.

In addition, he has claimed that he was wrongly charged with 
counterfeiting and acquitted by a court-martial.  He has said 
this was a great stressor to him and caused him to not trust 
anyone.  He described the events in a statement from June 2004.  
He again related the facts regarding this event in his 
handwritten statement that was received in February 2010.  He 
provided more details at this time.  This event also should be 
either able to be confirmed to have occurred or shown to be false 
by receipt of the Veteran's personnel/disciplinary records.  

In regard to his hepatitis C, the Veteran has no real explanation 
for how this is related to service.  He theorizes that it must 
have happened as a result of the use of air-injector vaccinations 
that he received.  He said that he could have become infected as 
a result of knee surgery in service and a blood transfusion.  The 
records clearly show no knee surgery in service.  This occurred 
after service at a VA facility in February 1980.

He has denied intravenous drug use in a number of treatment 
entries, particularly to VA healthcare providers.  However, 
records from Swope Parkway Health Center, dated in 1989 and 1990, 
reflect counseling provided to the Veteran as part of a court-
ordered program and as a condition of his parole.  He admitted to 
using cocaine and heroin intravenously in the past.  He said he 
was addicted.  He described his addiction as "as high as the 
price was that's how much the habit was.  I was locked up for 
robbery."  The Veteran also reported that he had been "clean" 
for four years.  

A VA examination is required to assess the Veteran's claim for 
service connection for hepatitis C.  

In addition, the Veteran appears to have received VA treatment, 
both at the VA medical (VAMC) in Kansas City, Missouri, and VAMC 
in Los Angeles after service.  The claims folder shows that he 
alternated his presence between California and Missouri for a 
number of years.  

The Veteran was afforded a VA general medical examination in 
August 2001.  At that time the examiner said the Veteran's claims 
folder and charts were reviewed.  The examiner said that the 
medical records indicated that the Veteran had severe paranoid 
schizophrenia and had a history of trauma to the head that 
resulted in chronic seizures and syncope.  The examiner said the 
Veteran had had an extensive work-up in the past that revealed 
some evidence of brain injury.  The report indicates that the 
injury occurred in 1992.  The Veteran was noted to be on 
medication for his schizophrenia.  These remarks clearly denote 
the presence of additional VA records that have not been 
associated with the claims folder as the information referenced 
by the examiner is not in the available VA records.  

A VA psychiatric examination report from August 2001 noted that 
the Veteran reported that he received outpatient VA psychiatric 
treatment for the past year and received medications.  The 
Veteran also reported being incarcerated from 1995 to 2000 and 
that he had received a psychiatric evaluation at that time.  The 
VA treatment records must be obtained and the Veteran should be 
asked to identify the corrections facility where he was evaluated 
so that the psychiatric evaluation can be obtained if possible.

Finally, the Veteran raised the issue of entitlement to benefits 
for hepatitis C as a result of his left knee surgery in February 
1980 at the time of his original claim in November 2003.  As the 
issue of entitlement to benefits for hepatitis C under 
38 U.S.C.A. § 1151 is inextricably intertwined with the issue of 
service connection for hepatitis C, the Veteran must be provided 
with the notice required by the Veterans Claims Assistance Act of 
2000 (VCAA) for the Section 1151 issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
folder and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002 & Supp. 2010) and 
38 C.F.R. § 3.159 are complied with 
and satisfied for the issue involving 
entitlement to benefits for hepatitis 
C under 38 U.S.C.A. § 1151.  The 
Veteran should be notified of how to 
substantiate a claim for benefits as a 
result of VA medical care involving 
his left knee surgery in February 
1980.   

2.  The RO should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for a psychiatric disorder 
and/or hepatitis C since service.  The 
RO should attempt to obtain copies of 
pertinent treatment records identified 
by the Veteran that have not been 
previously secured and associate them 
with the claims folder.

As noted in the VA examination reports 
from August 2001, the Veteran clearly 
has had VA treatment prior to that 
date and the records have not been 
associated with the claims folder.  At 
a minimum, the RO should obtain the 
records referenced in those reports 
and associate them with the claims 
folder.   

The RO must obtain the medical records 
associated with the Veteran's left 
knee surgery at VAMC Kansas City in 
February 1980.  This would include 
documentation of consent for any 
procedures/surgeries that were 
performed at that time as well as 
operative reports and any evidence of 
a transfusion.

The Veteran reported in a VA 
psychiatric examination in August 2001 
that he had received a psychiatric 
evaluation at a correctional facility 
while he was incarcerated from 1995 to 
2000.  He should be asked to identify 
that facility and provide the 
necessary authorization for VA to 
obtain those records.  

3.  The RO should contact the Veteran 
and ask him to provide as much detail 
as possible regarding his claimed PTSD 
stressors, including the exact dates, 
or near to exact dates, of each event 
experienced, his unit(s) of 
assignment, and location(s).  To date 
the Veteran has listed the shooting 
death of a drill instructor during his 
basic training in 1973 and a court-
martial for counterfeiting.  The 
Veteran's unit at the time of basic 
training should be a matter of record.  
His unit at the time he was charged 
with counterfeiting and the date of 
this action should be elicited.  The 
Veteran should be advised that it 
would be helpful for him to obtain and 
submit evidence, which would serve to 
corroborate his stressors.

4.  The RO should attempt to obtain 
the Veteran's complete military 
personnel records.  This would include 
his active duty Army records as well 
as his Missouri Army National Guard 
records.  The effort to obtain records 
should include any and all 
disciplinary records, particularly 
those associated with his Special 
Court-Martial in 1976.  

The receipt of a DA Form 20 alone is 
not acceptable in lieu of the above 
named records unless all other records 
have been documented as destroyed or 
certified as not being able to be 
located.  

5.  The RO must contact the 
appropriate agency to determine if the 
shooting incident, as described by the 
Veteran, took place at Fort Jackson 
during his period of basic training in 
1973.  The Veteran has provided 
several statements as to what his 
training unit was at the time and he 
has included a copy of his unit 
photograph with a unit designation.  

6.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the Veteran was exposed to 
a stressor or stressors in service, 
and if so, what was the nature of the 
specific stressor or stressors.  If 
the RO determines that the record 
establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are 
established by the record.  A list of 
such stressor(s) should be provided to 
the Veteran's VA psychiatric examiner.

7.  Upon completion of the above 
development, the RO should arrange for 
the Veteran to be afforded a 
psychiatric examination.  The claims 
folder, and a copy of this remand, 
must be provided to and reviewed by 
the examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations, if any, should 
be performed as deemed necessary by 
the examiner.  The results of any 
testing must be included in the 
examination report.

The psychiatric examiner should review 
the summary of stressors to be 
provided and included in the claims 
folder, if any, and consider these 
events for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in PTSD.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to 
be established.  

For any other psychiatric diagnosis 
the examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that the 
current disorder began during the 
Veteran's active military service or 
is related to an event of such 
service.  The report of examination 
must include the complete rationale 
for all opinions expressed.

If the examiner is unable to provide 
the requested opinion without 
resorting to speculation, the examiner 
must provide an explanation for the 
basis of that determination.  See 
Jones v. Shinseki, 23 Vet. App. 382, 
390 (2010).  The Court stated in Jones 
that the phrase "without resort to 
speculation" (emphasis in original) 
should reflect the limitations of 
knowledge in the medical community at 
large and not those of a particular 
examiner.  Jones, Id. at 390.

8.  The RO should schedule the Veteran 
for a VA examination to determine the 
etiology of his hepatitis C.  The 
claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  The examiner must 
indicate that the claims folder was 
reviewed in conjunction with the 
examination.

The examiner should obtain a detailed 
history regarding the onset of 
pertinent symptomatology and the 
Veteran's exposure to risks for 
hepatitis C during his period of 
military service and thereafter.  The 
examiner is advised that the Veteran 
has denied IV drug use to VA and 
private healthcare providers in the 
past.  However, he has also admitted 
to IV cocaine and heroin use as 
documented in records from Swope 
Parkway Health Center, dated in 1989 
and 1990.

The examiner is requested to opine 
whether there is at least a 50 percent 
probability or greater that hepatitis 
C was incurred in service.  Any risk 
factors that lead to any conclusion of 
a relationship to military service 
should be specifically identified.  

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examiner must provide 
an explanation for the basis of that 
determination.  See Jones, Id. at 390.  

9.  If, and only if, it is determined 
that the Veteran's hepatitis C is not 
related to his military service, the 
examiner is asked to provide opinions 
as to the following:

The Veteran has alleged that he 
received a blood transfusion during 
his VA surgery in February 1980.  He 
has also alleged that he developed 
hepatitis C as a result of the 
transfusion.  

The examiner is requested to 
determine, in comparing the Veteran's 
status prior to his VA surgery in 
February 1980, is there any additional 
disability, specifically hepatitis C?

If so, is the additional disability, 
to include hepatitis C, caused by VA 
surgical treatment in February 1980?  
If not, the examiner should provide a 
rationale for this opinion.  

If so, was the proximate cause of the 
disability due to carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar instance 
of fault on the part of VA in 
furnishing the hospital care, medical 
or surgical treatment, or examination?

Or, was the additional disability, to 
include hepatitis C, caused by VA 
treatment not reasonably foreseeable, 
i.e., is there any additional 
disability that a reasonable health 
care provider would not have 
considered to be an ordinary risk of 
the treatment provided.

The examiner must explain the 
rationale for all opinions given.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examiner must provide 
an explanation for the basis of that 
determination.  See Jones, Id. at 390.  

10.  The RO must ensure that the 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate

11.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


